Citation Nr: 1630767	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Whether the reduction of a rating for peripheral neuropathy of the right upper extremity (dominant) from 10 percent to noncompensable, effective February 1, 2015, was proper.

3.  Whether the reduction of a rating for peripheral neuropathy of the left upper extremity (non-dominant) from 10 percent to noncompensable, effective February 1, 2015, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The February 2010 rating decision denied service connection for hypertension, and the February 2015 rating decision decreased the rating for the upper extremities to noncompensable (zero percent), effective February 1, 2015.

In August 2010, the Veteran notified the Board that he did not want a Board hearing on the issue of service connection for hypertension.

In February 2014, the Board denied the Veteran's claim for service connection for hypertension.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), and the parties filed a Joint Motion for Partial Remand (JMPR) requesting that the Board decision be vacated and remanded.  In an October 2014 Order, the Court granted the parties' motion, vacating and remanding the matter to the Board for compliance with instructions in the JMPR.  The Board remanded the case in January 2015, then denied the claim again in October 2015.  The Appellant again appealed the Board decision to the Court and the parties filed a JMPR, which the Court granted in June 2016.  The case has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2016 JMPR, remand is necessary to obtain a medical opinion on the issue of service connection for hypertension.  See Polovick v. Shinseki, 23 Vet. App. 48 (2009); see also 38 U.S.C.A. § 5103A)(d)(1); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In an April 2015 VA hypertension examination, the examiner concluded that it was less likely than not that the Veteran's hypertension was related to his confirmed Agent Orange exposure.  The examiner specified that the National Academy of Sciences (NAS) Institute of Medicine's "Veterans and Agent Orange Update 2010" only suggests a limited association between Agent Orange and hypertension, and that "limited association" does exclude chance, bias, or other factors.  The examiner essentially discredited and found less probative the NAS study because it fell "below generally accepted medical standards of clinical evaluation and practice."  Such statements appear to reflect a finding against direct service connection solely because the statistical correlation between Agent Orange and hypertension does not support presumptive service connection, which is contrary to the Court's holding in Polovick.  Remand is therefore required to obtain a new medical opinion on the issue of whether the Veteran's hypertension may have been caused or aggravated by in-service exposure to herbicides.

With regard to the bilateral upper extremities rating reduction issues, the Veteran submitted a timely notice of disagreement in April 2015.  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who provided the April 2015 VA medical opinion (or if he or she is no longer available, another physician with expertise in hypertension) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

Based on review of the record, the examiner should state whether it is at least as likely as not (50 percent probability) that the Veteran's hypertension was caused or aggravated by in-service herbicide exposure. 

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

If the examiner finds that it is less likely than not that the Veteran's hypertension is related to his confirmed Agent Orange exposure, the examiner should specifically discuss what sort of chance, bias, and/or other risk factors were presented that could have caused the Veteran's hypertension (other than Agent Orange).

The examiner should note that concluding that the hypertension is not related to service simply because it is not on VA's list of presumptive diseases associated with exposure to herbicides is inadequate, and that statistical analysis alone is an insufficient rationale for concluding that the hypertension was not related to service based on herbicide exposure.

2.  After completing the above development, and any additional development deemed necessary, readjudicate the claim for service connection for hypertension.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

3.  Issue an SOC to the Veteran and his representative addressing the issues of whether rating reductions for the right upper extremity and left upper extremity, effective February 1, 2015, were proper.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


